Citation Nr: 0432997	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-02 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
degenerative joint and disc disease of the cervical spine.  

3.  Entitlement to service connection for residuals of 
degenerative joint and disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to January 
1972.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in July and August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran had a personal hearing with a Decision Review 
Officer (DRO) at the RO in March 2000.  In addition, the 
veteran had a videoconference hearing with the undersigned 
Acting Veterans Law Judge in May 2004.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for PTSD.  The Board finds favorably on that 
issue.  The issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1.  An unappealed RO decision in September 1993, which was 
issued in October 1993, granted the veteran's claim to reopen 
the issue of entitlement to service connection for PTSD based 
on a diagnosis of the disorder.  The RO then denied the claim 
on a direct basis because the veteran failed to provide a 
requested list of in-service stressful incidents.    

2.  Additional evidence received since the September 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  Degenerative joint and disc disease of the cervical spine 
is first shown more than one year after the veteran's 
separation from service, and is not shown to be related to an 
incident or injury documented during service.

4.  Degenerative joint and disc disease of the lumbar spine 
is first shown more than one year after the veteran's 
separation from service, and is not shown to be related to an 
incident or injury documented during service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's September 1993 decision, 
which was issued in October 1993,  denying a claim of 
entitlement to service connection for PTSD is new and 
material, and the claim for service connection for that 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2004).           

2.  Degenerative joint and disc disease of the cervical spine 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Degenerative joint and disc disease of the lumbar spine 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Entitlement to Service 
Connection for PTSD

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A.   § 5108; 38 C.F.R. § 3.156(a); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown,     8 
Vet. App. 69 (1995).

In a November 1990 rating decision, of which the veteran was 
notified by letter in December 1990, the RO denied service 
connection for PTSD because the medical evidence of record 
was negative for a diagnosis of PTSD.  The veteran petitioned 
to reopen his claim of entitlement to service connection for 
PTSD in June 1992.  In an August 1992 rating decision, issued 
in September 1992, the RO reconsidered and denied to reopen 
the veteran's claim for entitlement to service connection for 
PTSD because there was no documented diagnosis of PTSD in the 
medical record.  The veteran later petitioned to reopen his 
claim of entitlement to service connection for PTSD in June 
1993.  In a September 1993 rating decision, of which the 
veteran was notified by letter in October 1993, the RO 
reopened his claim for entitlement to service connection for 
PTSD based on a documented diagnosis of PTSD.  The RO then 
denied the veteran's claim for service connection for PTSD 
because there were no verifiable stressful incidents during 
service.  The RO indicated that the veteran failed to respond 
to its request for a list of detailed stressors during 
service.  That September 1993 decision, issued in October 
1993, is final.

The evidence associated with the claims files since the 
September 1993 RO decision includes VA and non-VA medical 
evidence as well as written statements provided by the 
veteran, his wife, his mother, and an individual whom he knew 
during service.

The additional evidence presented includes a May 1999 letter 
from S.C., M.D., the veteran's private psychiatrist.  Dr. 
S.C. diagnosed the veteran with PTSD, which was due to the 
veteran's combat experiences in the Republic of Vietnam.  Dr. 
S.C. also indicated that he had been the chief of psychiatry 
at a VA Medical Center from 1983-1989.  Based on his 
experience, Dr. S.C. attested that the veteran had PTSD.  

According to an August 1999 letter, the U.S. Armed Services 
Center for Research of Unit Records (USACRUR) provided the 
unit records relevant to the veteran's service in the 
Republic of Vietnam.  A review of these records show that the 
75th Support Battalion and 3rd Squadron Cavalry received enemy 
gunfire and mortar attacks.

In an October 2001 written statement, [redacted],a military 
buddy who served with the veteran, recounted that they were 
both truck drivers near the Demilitarized Zone.  [redacted]
described incidents in which he and the veteran took hostile 
fire and were always in danger of road mines and ambushes.  

The veteran, along with his wife and mother, provided 
testimony at a March 2000 hearing before a Decision Review 
Officer at the RO regarding his PTSD claim.  The Veteran and 
[redacted] appeared at a May 2004 videoconference before the 
undersigned.  The veteran described several stressful events 
during service in which he felt that his life was threatened 
during mortar attacks and gunfights.  He also submitted buddy 
statements and historical articles about battles during the 
Vietnam War.

In light of the veteran's claim, the evidence received since 
the RO's September 1993 decision bears directly and 
substantially upon the specific matter under consideration, 
i.e., whether the veteran developed PTSD based on stressful 
incidents during service, and is of such significance that it 
must be considered together with all other evidence to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material and that the claim for service connection for 
PTSD is reopened.  

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), as to this 
aspect of the appeal and finds that the veteran's interests 
have not been prejudiced.  The Board will address this issue 
in the REMAND portion of this action.

II.  Entitlement to Service Connection for a Cervical Spine 
and Lumbar Spine Disability

In a July 1999 rating decision, of which the veteran was 
notified by letter in August 1999, the RO denied service 
connection for residuals of a back injury, to include 
consideration of the lumbar spine and cervical spine, during 
service.  The veteran submitted a notice of disagreement in 
September 1999.  The RO issued a statement of the case in 
December 1999.  The veteran then filed a formal appeal in 
February 2000.   

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  In addition, 
certain diseases may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one-year) following separation from 
service for certain listed disorder, to include arthritis.  
See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran's March 1969 service entrance examination report 
is negative for abnormality of the cervical and lumbar spine.  
With respect to the cervical spine, the veteran was treated 
for complaints of a strained neck in November 1970.  The 
service medical records are negative for findings or 
complaints of the low back.  The October 1971 expiration of 
term of service (ETS) examination report reflects that the 
veteran's cervical and lumbar spine was normal.  The medical 
evidence of record fails to show that the veteran developed a 
cervical or lumbar spine disorder during or within one year 
after service.

The first documented post-service treatment for a back 
disorder is over ten years after service discharge.  VA 
treatment records dated from 1983 to 2004 show that the 
veteran has been treated for chronic low back pain with 
complaints of radicular symptoms and tenderness as well as 
degenerative disc disease, scoliosis, and degenerative joint 
disease.  

The Board notes that, despite the veteran's contention that 
he has had had continuing back problems since service, he 
first filed a claim many decades later.  Further, the post-
service medical evidence reveals that the veteran was first 
treated for a back disorder in 1983, over ten years after 
service discharge.

The Board has considered the veteran's May 2004 
videoconference testimony before the undersigned.  The 
veteran recounted that he injured his back in a truck 
accident during service.  He also reported being involved in 
several motor vehicle accidents after service.  The Board has 
also considered other written lay statements submitted on the 
veteran's behalf from his wife, mother, and military buddies.  
For the most part, these written lay statements cumulatively 
addressed the veteran's PTSD claim and not his injured back.  
Furthermore, [redacted],who appeared with the veteran during the 
May 2004 videoconference hearing limited his testimony to the 
veteran's PTSD claim.  Thus, [redacted] did not provide specific 
testimony regarding these issues involving the spine.  
Moreover, the Board notes that the veteran appeared along 
with his wife and mother for a hearing at the RO in March 
2000 before an RO Decision Review Officer.  The hearing did 
not include testimony regarding the service connection issues 
for a cervical spine and lumbar spine disorder.  Therefore, 
this evidence will be considered, although it is not 
specifically relevant to the claim for cervical spine and 
lumbar spine disorders.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses and causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The same is true for 
the written lay statements.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  

The Board has found the service medical records, specifically 
the ETS examination report conducted in October 1971, to be 
the most probative evidence of the status of the veteran's 
cervical and lumbar spine during service.  The ETS 
examination report is negative for complaints or findings of 
a back disorder involving the cervical or lumbar spine, and 
the veteran was not diagnosed with any of his current upper 
or lower back disorders until over ten years after service 
discharge.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims, and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claims for service connection for degenerative 
joint and disc disease of the lumbar spine and cervical spine 
are not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See VCAA, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  





A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran a letter in August 2003 
as well as issued supplemental statements of the case dated 
in May 2001 and December 2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for residuals of degenerative joint and 
disc disease of the lumbar spine.  With regard to requirement 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in August 2003 that informed him, that in 
order to establish entitlement to service connection for his 
claimed cervical and lumbar disabilities, he must have 
evidence of an injury in military service or a disease that 
began in or was made worse during service, or an event in 
service causing injury or disease.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
August 2003 letter also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  

More specifically, the August 2003 letter explained that VA 
would obtain relevant records from any VA Medical Center or 
private treatment provider, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
facility that had them.  In the August 2003 letter, the 
veteran was also informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his service connection claim.  
As a practical matter, however, he has been amply notified of 
the need to provide such evidence.  The RO issued the veteran 
a supplemental statement of the case in December 2003 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran dated in August 2003.  However, at bottom, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court clarified that where notice required by 38 U.S.C. § 
5103(a) was provided to a claimant after the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, the Board was not required to 
automatically remand the claim.  It was reiterated that the 
Board must provide notice consistent with the following:  
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
further noted that the Board must ensure that the veteran is 
provided with "content-complying notice" unless it can make 
"findings on the completeness of the record or on other 
facts permitting conclusion of lack of prejudice from 
improper notice".  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that the May 2001 supplemental statement of 
the case, the August 2003 letter from the RO, and the 
December 2003 supplemental statement of the case were sent to 
the veteran after the RO's July 1999 rating decision that is 
the basis of the veteran's appeal.  In this case, the VCAA 
was enacted after the original AOJ adjudication of the claim 
in July 1999.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial RO adjudication occurred 
before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
veteran in the May 2001 supplemental statement of the case, 
the August 2003 letter from the RO, and the December 2003 
supplemental statement of the case fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claim for entitlement to service 
connection for residuals of degenerative joint and disc 
disease of the cervical and lumbar spine was readjudicated in 
the supplemental statement of the case issued in December 
2003.   

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the May 2001 supplemental statement 
of the case, August 2003 letter, and the December 2003 
supplemental statement of the case.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2001 supplemental statement of the case 
sent by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).  

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2001 supplemental statement of the case, 
the August 2003 letter, and the December 2003 supplemental 
statement of the case issued by the RO.  The Board concludes 
that any defect in the notice requirements of the VCAA that 
may exist in this instance would not be prejudicial to the 
appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran an August 2003 
letter, as well as a supplemental statements of the case 
dated in May 2001 and December 2003, that informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claims for entitlement to service connection for a cervical 
spine and a lumbar spine disorder.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information or evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
The record must also establish that the veteran suffered an 
event, injury or disease in service or symptoms of a disease 
listed in 38 C.F.R. § 3.309 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for a presumption.  
Finally, the evidence of record must indicate that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service- connected disability.  See 38 C.F.R. § 
3.159(c)(4) (2004).  In this case, as noted above, competent 
medical evidence does not indicate that the veteran suffered 
from a cervical spine or a lumbar spine disability during 
service or that his currently diagnosed cervical spine and 
lumbar spine disorders are associated with his period of 
active service.  The ETS separation examination report is 
negative for findings of a cervical spine or lumbar spine 
disorder, and the first evidence was ten years after service 
discharge.  Consequently, based upon the evidence of record 
in this case, it is not necessary for VA to provide a medical 
examination or opinion for the veteran under 38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that sufficient evidence to decide these 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD.  To this 
extent only, the appeal is granted.

Entitlement to service connection for residuals of 
degenerative joint and disc disease of the cervical spine is 
denied.  

Entitlement to service connection for residuals of 
degenerative joint and disc disease of the lumbar spine is 
denied.  


REMAND

Additional evidence is necessary before addressing this issue 
on appeal.

As background, entitlement to service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) (2004) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2004); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

According to the veteran's service records and DD 214, he has 
not been awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation.  38 C.F.R. § 3.304(f).  
Nevertheless, the veteran maintains that he was exposed to 
enemy gunfire and mortar attacks while serving in the 
Republic of Vietnam.

When the record does not establish the veteran's personal 
engagement in combat, VA does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

According to a May 1999 letter from S.C., M.D., the veteran's 
private psychiatrist, the doctor diagnosed the veteran with 
PTSD, which was due to the veteran's combat experiences in 
the Republic of Vietnam.  Dr. S.C. also indicated that he had 
been the chief of psychiatry at a VA Medical Center from 
1983-1989.  Dr. S.C., however, did not specifically discuss 
the stressors that caused the veteran's PTSD other than 
exposure to combat.

According to an August 1999 letter, the USACRUR provided the 
unit records relevant to the veteran's service in the 
Republic of Vietnam.  A review of these records show that the 
75th Support Battalion and 3rd Squadron Cavalry received enemy 
gunfire and mortar attacks while the veteran was stationed in 
Vietnam.  The veteran testified that his unit was involved 
with "Operation Lam Son 719".

In the May 2004 hearing transcript, the veteran testified 
that he been treated by a private physician during the past 
five years for his claimed PTSD.  Statements by the veteran 
as well as private physicians in the claims file show that 
two additional private treatment providers have treated the 
veteran for his claimed PTSD disability.  As required under 
38 C.F.R. § 3.159(c)(3), VA must attempt to obtain copies of 
these treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2004).      

USACRUR also indicated that additional Morning Reports could 
also be used to assist in verification the veteran's claimed 
stressors.  In light of this, an attempt should be made to 
obtain any additional morning reports from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  See 
38 C.F.R. 3.159 (c)(2) (2004).

To fully comply with its duty to assist, VA must provide an 
examination that includes review of the record of prior care 
and, if necessary to decide a claim, VA must obtain a medical 
opinion regarding nexus between a current disability and an 
in-service injury or disease.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. App. 121 
(1991) (examiner must review the record to be fully 
informed).  Evidence of record also shows that the veteran 
last had a VA examination to determine the etiology of his 
current claimed PTSD disability in November 2002 with an 
addendum report dated in March 2003.  In this case, the VA 
examiner in each of those reports stated that the veteran did 
not meet the criteria necessary for a PTSD diagnosis.  
However, multiple private and VA treatment providers have 
diagnosed the veteran with PTSD.  In light of the evidence 
discussed above, the Board finds that a VA psychiatric 
examination is necessary to determine whether the veteran has 
PTSD and, if so, determine the specific stressors that cause 
the veteran to develop PTSD.  

VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).  

In view of the foregoing, this case is REMANDED for the 
following:
contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
copies of pertinent morning/sick/SGO 
reports for the veteran's units of 
assignment (75th Support Battalion and 3rd 
Squadron, 5th Calvary, Bravo Troop) 
during his active service in the Army for 
the following time periods:  from August 
1970 to October 1970 and from January 
1971 to March 1971.  If no SGO or 
sick/morning reports can be found during 
these time per
1.  The RO should iods, or if they have been 
destroyed, ask for specific confirmation 
of that fact and whether further efforts 
to obtain the records would be futile.

2.  The RO should make arrangements to 
obtain the veteran's VA and non-VA 
treatment records relating to treatment 
for PTSD since January 1999 (including 
from Dr. S.C., who provided various 
medical statements dated in April and May 
1999 as well as March 2002 that are 
included in the file).   

3.  The veteran should be asked to 
provide additional details regarding his 
claimed stressful events during service, 
including specific dates, if possible, 
and locations.  The veteran should 
provide details of his role during 
Operation Lam Son 719 in late 1970 and 
early 1971.

4.  Thereafter, once all pertinent 
records are obtained, the veteran should 
be scheduled for a VA psychiatric 
examination.  The examiner should 
thoroughly review the claims folder in 
detail, including a copy of this REMAND 
in conjunction with the examination and 
the VA and non-VA psychiatric records.  
The examiner should address the findings 
provided by S.C., M.D., the veteran's 
private psychiatrist.  If PTSD is 
diagnosed, the examiner should state for 
the record the specific stressor(s) 
reported by the veteran and whether each 
of the reported stressors is adequate to 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.  See 38 C.F.R. 
§ 4.125 (2004).  All findings and 
opinions should be reconciled with the 
evidence already of record and the 
examiner should provide complete 
rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to his military 
service, such supporting rationale should 
be stated.  Send the claims file to the 
examiner in conjunction with the 
examination. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD, with consideration of all evidence 
of record, including that received since 
the last supplemental statement of the 
case considering the Court's decisions in 
Pentecost, 16 Vet. App. 124 and Suozzi, 
10 Vet. App. 307.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, if any, 
and they should be given an appropriate 
opportunity to respond, before the case 
is returned to the Board.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits since the 
March 2004 supplemental statement of the 
case was issued.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



